NO.  07-02-0376-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

FEBRUARY 7, 2003

______________________________


FLOYD WEATHERTON, APPELLANT

V.

LIBERTY MUTUAL INSURANCE COMPANY, APPELLEE


_________________________________

FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

NO.  2000-511,528; HONORABLE BLAIR CHERRY, JR., JUDGE

_______________________________

Before JOHNSON, C.J., REAVIS, J., and BOYD, S.J. (1)
ON MOTION FOR REHEARING
	In this proceeding, appellant Floyd Weatherton attempts to appeal an adverse
summary judgment in favor of appellee Liberty Mutual Insurance Company.  
	On November 21, 2002, after receipt of the clerk's record in this cause, the parties
were advised that this cause would be dismissed for lack of jurisdiction because the notice
of appeal did not appear to be timely filed, unless appellant or any party desiring to
continue the appeal filed a response showing grounds for continuing the appeal within ten
days from the date of the notice.  See Tex. R. App. P. 42.3.
	No reply to the notice was received and, on December 6, 2002, the appeal was
dismissed for want of jurisdiction.  Appellant has now filed a motion for rehearing showing
that a timely motion for extension of time within which to file the notice of appeal was
granted.  Thus, he has made a satisfactory response showing good cause for granting his
motion for rehearing.
	Accordingly, our December 6, 2002 dismissal order is set aside and the appeal
reinstated.  The time periods specified in the Texas Rules of Appellate Procedure within
which the reporter's record and the parties' brief must be filed shall begin to run from the
date of this order.
 
							John T. Boyd
							Senior Justice


1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. 
Tex. Gov't Code Ann. § 75.002(a)(1) (Vernon Supp. 2003).